In four proceedings pursuant to section 232 of the Family Court Act and section 4403 of the Education Law, the City of Yonkers appeals from so much of four orders of the Family Court, Westchester County, dated August 18, 1975, August 19, 1975 (two orders) and September 17, 1975, respectively, as charged it with the special educational costs of the handicapped petitioners in the first instance, one half the costs to be returned to it by the State. Orders affirmed insofar as appealed from, without costs or disbursements (see Matter of Lee E. B., 39 NY2d 962). Hopkins, Acting P. J, Martuscello, Latham, Shapiro and Hawkins, JJ, concur.